PEE OUEIAM.
The above-named T. F. O’Connell came into court together with his counsel, Frank C. Walker, Esquire, who addressed the court in behalf of his client and entered a *604plea of guilty to the allegations of the complaint filed herein. "Whereupon the court inquired of the said defendant whether or not the said plea of guilty was his plea, to which defendant replied in the affirmative and thereupon the court ordered: That whereas the said T. F. O’Connell has heretofore entered a plea of guilty to willfully, wrongfully, unlawfully and corruptly attempting to obstruct and impede the due administration of justice in the United States district court for the district of Montana by endeavoring to bribe and influence witnesses on behalf of the plaintiff in the case of the United States of America, Plaintiff, v. Jim Chambers, Defendant, and whereas, pursuant to said plea, the said T. F. O’Connell received a sentence from the said United States district court of Montana of a fine of two hundred dollars ($200) and costs, and whereas the name of the said T. F. O’Connell was stricken from the roll of attorneys of the said court, the name of the said T. F. O’Connell be stricken from the roll of attorneys and counselors of this court and that he be precluded from practicing as such attorney and counselor in all of the courts of this state.
Mr. Wellington D. Rankin, Attorney General, for Complainant.
Mr. Prcmk Walker, for Defendant.